Title: Thomas Northcote to John Adams, 23 Oct. 1786
From: Northcote, Thomas
To: Adams, John


          
            
              Honourable Sir
            
            

              Cheney Walk Chelsea

              Octr. 23d. 1786
            
          

          I have supported the cause of America from the first of the
            dispute, because I thought it the cause of Mankind, of truth and liberty. If you peruse
            the Public Advertiser, you are a witness that I continue to defend the honour of
            Congress against the Loyalists, and to expose those Slavish principles which induced
            them to become traitors to their native country, and with equal baseness, sturdy
            beggars, and sycophants of the Crown, in this every-way plunder’d Nation. I have Sir,
            devoted my property, my time and strength to the former Colonies, at the time they were
            most in danger, and I stand forth to this hour, almost alone, to defend my own
            principles with their Conduct. I am turned of Sixty four, with many great infirmities,
            and am now reduced to my half pay (Sixty pounds a year) since the loss of my excellent
            friend Dr. Jebb, and the cruel desertion of me by the Duke
            of Richmond, who for some years gave me a small assistance, unworthy of his great
            dignity and fortune, and of his written acknowledgments of my talents and Services to
            the cause of freedom.
          Under these losses, I have unavoidably incured a debt within the
            last two years, of about Fifty pounds, chiefly for Lodgings, which I am utterly unable
            to pay. And being unfortunately unconnected with party, or Sect, I am, as to beneficial
            services, neglected by them all.
          I naturally in this Situation look up to the liberality of
            Congress, for whom I have long and zealously laboured.
          I want but little—And it appears to me that their honour is
            concerned to give me protection, when so many Refugees are, upon a wrong principle, so
            happily provided for here. It concerns them to prevent the destruction of their
            friend, and the friend of liberty, by the proscriptions of power and party, while their enemies and
            the tools of Despotism, are caressed and rewarded. If your Excellency would do me the
            honour to send a Copy of this Letter to Congress, with my small vollume of Tracts, and
            could in the mean time relieve my present exigencies, on their account, I flatter myself
            so humane an Action would reflect equal credit on both. Were I younger and in better
            health I would go to one of your middle States with my Small Income, and print a
            Collection of my numerous papers if properly encouraged. But I am too far advanced in
            years, and too much exhausted in strength and constitution, to have any other hope than
            a decent retirement at Bath, where I have some sincere friends, and both the waters and
            climate are friendly to me.
          If Sir, you approve of my Tracts, which Mr. Stockdale was so kind as to deliver, I shall beg it as a favour, that you
            will be pleased to send half a dozen of them to Congress by the first convenient
            opportunity, with my very humble respects, and warmest wishes for the prosperity of
            America. I have only Sir, to beg your excuse for the freedom of this plain address,
            which unmerited necessity urges me to make.
          I remain with all due respect / Your Excellency’s devoted humble
            Servant

          
            
              Thos. Northcote
            
          
        